Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 12/21/2021, in which claims 1, 4, 17 were amended, claims 3, 5-9, 18, 20, 24 were cancelled, claims 28-29 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 17, claim 17 recites “doping the first semiconductor fin with a first dopant to form a channel region of a first write-port pull-down transistor of the SRAM cell” and “doping the second semiconductor fin with a second dopant to form a channel region of a read port pull down transistor of the SRAM cell.” However, the specification does not describe the claimed subject matter. Specifically, paragraph [0027] and paragraph [0028] discloses “a channel doping process is performed to form channel doping layers.” Abstract and paragraph [0052] of the pending application recites “patterning the first mask layer to expose a first channel region of the first semiconductor fin, while leaving a second channel region of the first semiconductor fin covered by the first mask layer; with the patterned first mask layer in place, doping the first channel region of the first semiconductor fin with a first dopant.” In other words, a channel region exists before doping the semiconductor fin with first/second dopant. Nowhere in the specification discloses doping the semiconductor fin(s) to form channel region(s). Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 17. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 17 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Regarding claim 27, claim 27 recites “wherein doping the first semiconductor fin with the first dopant forms a first doped region in the first semiconductor fin, doping the second semiconductor fin with the second dopant forms a second doped region in the second semiconductor fin” while claim 17 on which claim 27 depends recites “doping the first semiconductor fin with a first dopant to form a channel region of a first write-port pull-down transistor of the SRAM cell”, “doping the second semiconductor fin with a second dopant to form a channel region of a read port pull down transistor of the SRAM cell”, “the channel region of the read port pull down transistor in the second semiconductor fin” and “the channel region of the first write port pull down transistor in the first semiconductor fin.”  If “a first doped region” is interpreted as the same as “a channel region of a first write-port pull-down transistor of the SRAM cell” and “a second doped region” is interpreted as the same as “a channel region of a read port pull down transistor of the SRAM cell” then the limitation of claim 27 is rejected under 112a for lacking of written description because the specification does not disclose that “a first doped region” or “ a second doped region” is “a channel region”. If “a first doped region” is interpreted as different from “a channel region of a first write-port pull-down transistor of the SRAM cell” and “a second doped region” is interpreted as different from “a channel region of a read port pull down transistor of the SRAM cell” then the limitation of claim 27 is rejected under 112a for lacking of written description because the specification does not disclose doping the semiconductor fin to form a channel region and a doped region. 

Regarding claim 28, claim 28 recites “wherein a channel region of the second write-port pull-down transistor in the third semiconductor fin has a lower doping concentration than the channel region of the first write-port pull-down transistor in the first semiconductor fin.” However, the specification does not describe the claimed subject matter. Specifically, as stated above, paragraph [0027] and paragraph [0028] discloses “a channel doping process is performed to form channel doping layers”. Abstract and paragraph [0052] of the pending application disclose that channel regions exist before doping the semiconductor fins with first/second dopant. The specification only discloses doping concentrations of the channel doping layers.  Nowhere in the specification discloses doping concentration of the channel regions. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 28.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, claim 27 recites “wherein doping the first semiconductor fin with the first dopant forms a first doped region in the first semiconductor fin, doping the second semiconductor fin with the second dopant forms a second doped region in the second semiconductor fin” while claim 17 on which claim 27 depends recites “doping the first semiconductor fin with a first dopant to form a channel region of a first write-port pull-down transistor of the SRAM cell”, “doping the second semiconductor fin with a second dopant to form a channel region of a read port pull down transistor of the SRAM cell”, “the channel region of the read port pull down transistor in the second semiconductor fin” and “the channel region of the first write port pull down transistor in the first semiconductor fin.”  It is unclear whether or not “a first doped region” is the same as “a channel region of a first write-port pull-down transistor of the SRAM cell”. It is unclear whether or not “a second doped region” is the same as “a channel region of a read port pull down transistor of the SRAM cell.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485) in view of Liaw (US Pub. 20130121087), hereafter Liaw087 and LI (US Pub. 20170352668).
Regarding claims 17, 19, 26, Liaw discloses in Fig. 3, Fig. 11 a method for manufacturing a static random access memory (SRAM) cell comprising: 
forming a p-well [122] within a write portion and a read portion within a semiconductor substrate; 
forming a first semiconductor fin extending within the p-well [122] within the write portion, and a second semiconductor fin extending within the p-well [122] within the read portion; 
forming a gate structure extending across the first and second semiconductor fins;
wherein the gate structure forms a write-port pull- down transistor [PD-1] with the first semiconductor fin and a read-port pull-down transistor [RPD-1] with the second semiconductor fin.
Liaw fails to disclose 
forming a first mask layer covering the second semiconductor fin, while leaving the first semiconductor fin exposed; 
with the first mask layer in place, doping the first semiconductor fin with a first dopant to form (a first doped region in) a channel region of a first write-port pull-down transistor of the SRAM cell; 
after doping the first semiconductor fin, removing the first mask layer from the second semiconductor fin; 
after removing the first mask layer, forming a second mask layer covering the first semiconductor fin, while leaving the second semiconductor fin exposed; and 
with the second mask layer in place, doping the second semiconductor fin with a second dopant to form (a second doped region in) a channel region of a read port pull down transistor of the SRAM cell;
wherein after doping the second semiconductor fin with the second dopant, (the second doped region in) the channel region of the read port pull down transistor in the second semiconductor fin has a lower doping concentration than (the first doped region in) the channel region of the first write port pull down transistor in the first semiconductor fin;
after doping the second semiconductor fin, removing the second mask layer from the first semiconductor fin;
wherein the second dopant is of a different conductivity than the first dopant.
Liaw087 discloses in Fig. 3A and paragraph [0016]-[0017] that read-port pull-down transistor [140] formed on the second semiconductor fin have lower threshold voltages than the write-port pull- down transistor [124] formed on the first semiconductor fin.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087 into the method of Liaw to include read-port pull-down transistor formed on the second semiconductor fin have lower threshold voltages than the write-port pull- down transistor formed on the first semiconductor fin for the purpose of providing a bit cell has transistors with different threshold voltages to optimize high speed operation as well as lower leakage [paragraph [0016]-[0017] of Liaw087]. 

LI discloses in paragraph [0124] the doping operations may be performed prior to forming dummy gate. Thus for the purpose of this Action, the dummy gate structures will be omitted in Fig. 4B-4D. 
LI discloses in Fig. 4B-4D, Fig. 5A, paragraph [0116]-[0119], [0124], [0132] a method for adjusting threshold voltage of different devices comprising:
forming a first mask layer [55] covering the second semiconductor fin [portion of the substrate on which the third trench to be formed], while leaving the first semiconductor fin exposed [portion of the substrate on which the second trench to be formed][Fig. 4B, paragraph [0116], [0124]]; 
with the first mask layer [55] in place, doping the first semiconductor fin with a first dopant to form a first doped region in a channel region in the first semiconductor fin [paragraph [0116], [0124]]; 
after doping the first semiconductor fin, removing the first mask layer [55] from the second semiconductor fin [paragraph [0116], [0124]]; 
after removing the first mask layer, forming a second mask layer [57] covering the first semiconductor fin, while leaving the second semiconductor fin exposed [Fig. 4D, paragraph [0118], [0124]]; and 
with the second mask layer [57] in place, doping the second semiconductor fin with a second dopant to form a second doped region in a channel region in the second semiconductor fin [paragraph [0118]];
wherein after doping the second semiconductor fin with the second dopant, the second doped region in the channel region in the second semiconductor fin has a lower doping concentration than the first doped region in the channel region in the first semiconductor fin [paragraph [0119]];
after doping the second semiconductor fin, removing the second mask layer [57] from the first semiconductor fin [Fig. 4E];
wherein the second dopant is of a different conductivity than the first dopant [paragraph [0116] and paragraph [0118]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of LI into the method of Liaw and Liaw087 to include forming a first mask layer covering the second semiconductor fin, while leaving the first semiconductor fin exposed; with the first mask layer in place, doping the first semiconductor fin with a first dopant to form (a first doped region in) a channel region of a first write-port pull-down transistor of the SRAM cell; after doping the first semiconductor fin, removing the first mask layer from the second semiconductor fin; after removing the first mask layer, forming a second mask layer covering the first semiconductor fin, while leaving the second semiconductor fin exposed; and with the second mask layer in place, doping the second semiconductor fin with a second dopant to form (a second doped region in) a channel region of a read port pull down transistor of the SRAM cell; wherein after doping the second semiconductor fin with the second dopant, (the second doped region in) the channel region of the read port pull down transistor in the second semiconductor fin has a lower doping concentration than (the first doped region in) the channel region of the first write port pull down transistor in the first semiconductor fin; after doping the second semiconductor fin, removing the second mask layer from the first semiconductor fin; wherein the second dopant is of a different conductivity than the first dopant. The ordinary artisan would have been motivated to modify Liaw in the above manner for the purpose of providing suitable method for tuning threshold voltage so that a bit cell has transistors with different threshold voltages to optimize high speed operation as well as lower leakage [paragraph [0016]-[0017] of Liaw087]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485) in view of Liaw (US Pub. 20130121087), hereafter Liaw087 and LI (US Pub. 20170352668) as applied to claim 17 above and further in view of Kawai et al. (US Pat 5929467).
Regarding claim 27, Liaw087 discloses in Fig. 3A and paragraph [0016]-[0017] that read-port pull-down transistor [140] formed on the second semiconductor fin have lower threshold voltages than the write-port pull- down transistor [124] formed on the first semiconductor fin.
LI discloses in Fig. 4B-4D
wherein doping the first semiconductor fin with the first dopant forms the first doped region in the first semiconductor fin, doping the second semiconductor fin with the second dopant forms the second doped region in the second semiconductor fin; and the second doped region in the second semiconductor fin has lower concentration than the first doped region in the first semiconductor fin.
Liaw, Liaw087 and LI fails to disclose 
the first doped region has a thickness greater than a thickness of the second doped region.
Kawai discloses in column 4, lines 15-17 “the impurity concentration and the thickness of the channel layer 3 can be controlled to suitably adjust the gate threshold voltage.” 
Thus one of ordinary skill in the art would have recognized the finite number of predictable solutions for the thickness of the first doped region with respect to a thickness of the second doped region: the thickness of the first doped region is greater than or equal to a thickness of the second doped region. Absent unexpected results, it would have been obvious to try suitable thickness relationship to obtain desired threshold voltages.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kawai into the method of Liaw, Liaw087 and LI to include the first doped region has a thickness greater than a thickness of the second doped region. The ordinary artisan would have been motivated to modify Liaw, Liaw087 and LI in the above manner for the purpose of providing transistors having different threshold voltages. 

Allowable Subject Matter
Claims 1-2, 4, 10-16, 21-23, 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendment to the claims and arguments were persuasive. Prior art of record does not fairly disclose or make obvious the claimed method as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “the third semiconductor fin is doped with the second dopant but not doped with the first dopant; and forming a third gate structure across the third semiconductor fin to form a first pull-down transistor, wherein the first gate structure and the first channel region of the first semiconductor fin form a second pull-down transistor, the first and second pull-down transistors have a same threshold voltage” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 11, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “forming a first gate structure extending across the first semiconductor fin, which has the first dopant and the second dopant, to form a first pull-down transistor, and forming a second gate structure extending across the second semiconductor fin, which has the first dopant, to form a second pull-down transistor, wherein the first pull-down transistor has a threshold voltage same as a threshold voltage of the second pull-down transistor” of claim 11 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 2, 4, 10, 12-16, 21-23 and 25 are allowable based on their dependence on claims 1 and 11, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 17, 19, 26-29 have been considered but are moot in view of the new ground of rejection.
In addition, Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, Liaw087 discloses in Fig. 3A and paragraph [0016]-[0017] that read-port pull-down transistor [140] formed on the second semiconductor fin has lower threshold voltage than the write-port pull- down transistor [124] formed on the first semiconductor fin. 
LI discloses a method for adjusting threshold voltage so that a transistor formed on the second semiconductor fin has lower threshold voltage than a transistor formed on the first semiconductor fin comprising: doping the first semiconductor fin with a first dopant to form a first doped region in a channel region in the first semiconductor fin [paragraph [0116], [0124]] and doping the second semiconductor fin with a second dopant to form a second doped region in a channel region in the second semiconductor fin [paragraph [0118]], wherein after doping the second semiconductor fin with the second dopant, the second doped region in the channel region in the second semiconductor fin has a lower doping concentration than the first doped region in the channel region in the first semiconductor fin [paragraph [0119]]. 
One skill in the art would modify the read-port pull-down transistor and write-port pull-down transistor disclosed by Liaw485 with Liaw087 to include read-port pull-down transistor having lower threshold voltage than the write-port pull- down transistor so that a bit cell has transistors with different threshold voltages to optimize high speed operation as well as lower leakage [paragraph [0016]-[0017] of Liaw087]. One skill in the art would incorporate the method for adjusting threshold voltage of LI into the method of Liaw485 with Liaw087 to form read-port pull-down transistor having lower threshold voltage than the write-port pull- down transistor as suggested by Liaw087 to providing suitable method for forming devices having different threshold voltages. Consequently, the combination of Liaw485, Liaw087 and LI suggests limitations of claim 17.    
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822